In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-790V
                                     Filed: March 17, 2017
                                         UNPUBLISHED

****************************
KATIE TAMBOURIS,                       *
                                       *
                   Petitioner,         *    Damages Decision Based on Proffer;
v.                                     *    Influenza (“Flu”) Vaccination;
                                       *    Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                    *    Administration (“SIRVA”); Special
AND HUMAN SERVICES,                    *    Processing Unit (“SPU”)
                                       *
                   Respondent.         *
                                       *
****************************
Ronald Craig Homer, Conway, Homer & Chin-Caplan, P.C., for petitioner.
Douglas Ross, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On July 1, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of her October 1, 2014 influenza (“flu”) vaccination.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

        On November 3, 2016, a ruling on entitlement was issued, finding petitioner
entitled to compensation for SIRVA. On March 17, 2017, respondent filed a proffer on
award of compensation (“Proffer”) indicating that petitioner should be awarded
compensation of $95,000.00 representing pain and suffering, $2,866.00 representing
future expenses, and $55.76 representing past expenses. Proffer at 1. In the Proffer,

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
respondent represented that petitioner agrees with the proffered award. Based on the
record as a whole, the undersigned finds that petitioner is entitled to an award as stated
in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $97,921.76 which represents compensation for
pain and suffering ($95,000.00), future expenses ($2,866.00), and past expenses
($55.76), in the form of a check payable to petitioner, Katie Tambouris. This
amount represents compensation for all damages that would be available under §
300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

************************** * *
                              *
KATIE TAMBOURIS,              *
                              *
              Petitioner,     *
                              *
v.                            *                              No. 16-790V (ECF)
                             *                               CHIEF SPECIAL MASTER
                              *                              NORA BETH DORSEY
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
              Respondent.     *
*****************************

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

        In her November 4, 2016 decision, the Chief Special Master found that a preponderance

of the medical evidence indicates that petitioner suffered a shoulder injury related to vaccine

administration (“SIRVA”), which was causally related to the flu vaccination she received on

October 1, 2014. The parties have now addressed the amount of compensation to be awarded in

this case.

I.      Compensation

        Based upon the evidence of record, respondent proffers that a lump sum of $97,921.76

should be awarded petitioner. This amount is comprised of: a) $95,000.00 for pain and

suffering; b) $2,866.00 in future expenses; and c) $55.76 for past expenses. This lump sum

amount represents all elements of compensation to which petitioner would be entitled under 42

U.S.C. § 300aa-15(a). 1 Petitioner agrees.



1
  Should petitioner die prior to entry of judgment, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering, and the parties reserve the
right to move the Court for appropriate relief.
II.    Form of the Award

       The parties recommend that the compensation provided should be made in the form of a

check for $97,921.76, payable to petitioner.

                                               Respectfully submitted,

                                               CHAD A. READLER
                                               Acting Assistant Attorney General

                                               C. SALVATORE D’ALESSIO
                                               Acting Director
                                               Torts Branch, Civil Division

                                               CATHARINE E. REEVES
                                               Deputy Director
                                               Torts Branch, Civil Division

                                               LINDA S. RENZI
                                               Senior Trial Counsel
                                               Torts Branch, Civil Division

                                               /s/ DOUGLAS ROSS
                                               DOUGLAS ROSS
                                               Trial Attorney
                                               Torts Branch, Civil Division
                                               U.S. Department of Justice
                                               P.O. Box 146, Benjamin Franklin Station
                                               Washington, D.C. 20044-0146
                                               Tel.: (202) 616-3667

DATE: March 17, 2017




                                                  2